Name: Commission Regulation (EEC) No 772/82 of 1 April 1982 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: information technology and data processing;  processed agricultural produce;  economic geography;  EU institutions and European civil service
 Date Published: nan

 No L 88/ 12 Official Journal of the European Communities 2. 4. 82 COMMISSION REGULATION (EEC) No 772/82 of 1 April 1982 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products HAS ADOPTED THIS REGULATION : Article 1 The following Article is hereby inserted in Regulation (EEC) No 210/69 : Article 4a THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 28 thereof, Whereas Council Regulation (EEC) No 1269/79 (2), as last amended by Regulation (EEC) No 854/81 (3), provides for the granting of general aid in order to increase butter consumption ; whereas, however, no provision is made in Commission Regulation (EEC) No 210/69 (4), as last amended by Regulation (EEC) No 2731 /81 (*), for communications in respect of butter which has qualified for consumption aid ; whereas the Commission must have such information at its disposal so that it may assess the effectivenes of the measure in question and monitor developments on the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Member States shall communicate to the Commis ­ sion, not later than the 10th day of each month for the preceding month, as regards the aid provided for in Article 12 (2) of Regulation (EEC) No 804/68 , the quantities of butter in respect of which aid has been granted under Regulation (EEC) No 1269/79.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 161 , 29 . 6. 1979, p. 8 . 0 OJ No L 90, 4. 4. 1981 , p. 14. ( «) OJ No L 28, 5 . 2. 1969 , p . 1 . H OJ No L 272, 26. 9 . 1981 , p . 34.